Banke, Chief Judge.
Carter appeals his conviction of shoplifting, enumerating as error the trial court’s denial of a motion for mistrial which he made in response to evidence of an allegedly inculpatory statement elicited from him while in police custody. Specifically, the arresting officer testified that at the time of the appellant’s arrest, he had noticed a cap lying on the ground and asked the appellant if it belonged to him, to which the appellant had responded, “Yes.”
Although not clearly articulated at trial, the basis for the motion for mistrial was that appellant had not been given a copy of the statement prior to trial pursuant to OCGA § 17-7-210. While denying the motion, the trial court instructed the jury to disregard the statement. Held:
OCGA § 17-7-210 (a) provides that a defendant shall be entitled on demand to have a copy of any statement made by him prior to trial while in police custody. To constitute a valid demand for discovery under § 17-7-210, a specific written request must be made. See McCarty v. State, 249 Ga. 618 (292 SE2d 700) (1982). In the present case, no such written request appears in the record. Moreover, since the trial court instructed the jury to disregard the statement, it has not been established that the testimony would have necessitated the grant of a mistrial, even had it been shown to be inadmissible. See generally Lee v. State, 166 Ga. App. 644 (2) (305 SE2d 175) (1983).

Judgment affirmed.


Birdsong, P. J., and Sognier, J., concur.